                      Case 1:19-cv-10579-ALC Document 12 Filed 11/18/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                     Southern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                       ELLIOT DABAH                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 19-cv-10579
                                                                      )
                 NICOLE FRANKLIN, et al.,
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION
                                           Sharon Atkins
To: (Defendant’s name and address) 150 William Street
                                           New York, New York 10038




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Carolyn A. Kubitschek, Lansner & Kubitschek, 325 Broadway, Suite 203, New York,
                                           NY 10007; and Elliot D. Shields, Roth & Roth, LLP, 192 Lexington Avenue, Suite 802,
                                           New York, New York, 10016




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
